Hart, J. (after stating the facts). The court was right in directing a verdict in favor of appellees. Appellant gave the duebill to appellees in compromise of a claim asserted against him. His acts in executing the duebill may have been ill advised,.but it was not duress. It is true that duress is a species of fraud; but the mere fact that Thweatt threatened to break up the settlement unless Craig paid him his attorney’s fee, which he was claiming in the foreclosure proceedings, or signed a due-bill therefor, will not avoid liability on the duebill which was executed' as a compromise agreement. The payment was not compulsory. The parties were on equal terms. Craig had his choice. He could either sign the duebill for the attorney’s fee claimed by Thweatt, or he could have carried the matter before the chancery court in the foreclosure proceedings and have settled the matter then. Vick v. Shinn, 49 Ark. 70, and Odell & Kleiner v. Heinrich, 143 Ark. 435, and cases cited. The principles of law governing cases of this character were well stated by Chief Justice Cockrill in Vick v. Shinn, supra, as follows: “If there is in fact a cause of action when the threat is made, the plaintiff, by bringing suit, would, only enforce a legal right; if there was no cause of action or a demand for more than is due, the party threatened should exercise the ordinary degree of firmness which the law presumes every man to possess, and meet the issue of the unjust suit. One can not be heard to say that he had the law with him, but feared to meet his adversary in court. It is only when he has no chance to be heard that he can pay .under protest and afterward recover.” It follows that the judgment will be affirmed.